Citation Nr: 0124876	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a left calf injury.

2.  Entitlement to an increased rating for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from May 1948 until November 
1951.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an April 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  There is no indication of complaints of, or treatment 
for, a left calf injury during service or any time proximate 
to separation from service.

3.  The veteran's left shoulder disability is currently 
productive of subjective complaints of pain and weakness; 
objective medical findings include atrophy of the deltoid 
muscle, tenderness over the sternoclavicular joint, and 
weakened grip strength, with pain observed both as to active 
and passive range of motion.   

4. The veteran's left upper extremity is his minor extremity.

CONCLUSIONS OF LAW

1.  A left calf disorder was not incurred in or aggravated 
during active service. 38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).

2.  The criteria for assignment of an increased disability 
evaluation for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, 
Part 4, including § 4.71a, Diagnostic Code 5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that while this 
appeal was pending, the Veterans Claims Assistance Act of 
2000 ("VCAA") was passed, which eliminates the need for a 
claimant to submit a well-grounded claim and enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that while this law and the 
regulations were enacted during the pendency of this appeal, 
and thus, have not been considered by the RO, there is no 
prejudice to the appellant in proceeding with this appeal, as 
the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).

Regarding the VCAA, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  Recently, the veteran was issued a 
Supplemental Statement of the Case in March 2001, which set 
forth the basis for denial of his claim, and explained the 
evidence necessary to substantiate the claim.  Moreover, the 
veteran was afforded a VA examination in June 2000 in 
connection with this appeal.  Additionally, the veteran's 
service medical records are associated with the file.  
Furthermore, the evidence of record includes medical letters 
and treatment reports from private physicians Breton 
Weintraub, M.D., Kenneth W. Gitlin, M.D.,  David R. Scrase, 
M.D., Waldomar M. Roeser, M.D., Bruce T. Stubbs, M.D., and 
Linda Lavastida-Kapp, M.S., R.P.T., as well as an operation 
report dated November 1991 concerning the veteran's left 
shoulder.  Finally, statements from the veteran's relatives 
and friends, and also from his former employer, are of 
record.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.  
As such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

I.  Service Connection:  Left Calf Disorder

The veteran claims service connection for a left calf 
disorder.  A review of the record reveals that the service 
connection claim was first considered and denied by the RO in 
a January 1984 rating decision.  At this time the claim was 
characterized as a bilateral leg condition.  Several years 
later, in March 1999, the veteran submitted new evidence as 
to his leg condition, and the RO divided the issue of service 
connection into two components, that for a right leg injury 
and that for a left calf injury.  In a March 2001 rating 
decision, the RO granted service connection with respect to 
the right leg, leaving only the left calf as the subject of 
the instant service connection claim.    

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  See generally 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease or disorder diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

The evidence of record pertinent to the veteran's service 
connection claim includes his service medical records, a June 
2000 VA examination, a March 1999 treatment report from 
private physician Dr. Weintraub, and various statements from 
relatives and friends.  The service medical records reveal no 
complaints of, or treatment for, a left calf injury.  The 
entrance and separation examinations both indicated normal 
lower extremities.

Upon physical examination by the VA in June 2000, the veteran 
made no complaints regarding his left calf, and no 
abnormalities were noted.  The only finding with respect to 
the lower extremities was the observation of a scar on the 
veteran's right leg, which has no bearing on the present 
claim.  

The letter from Dr. Weintraub opened with a summary of the 
veteran's medical history.  Dr. Weintraub detailed the 
veteran's reports that, while in service, he was involved in 
an incident where he was pulled outward from a ship by an 
anchor chain.  As a result, the veteran was struck violently 
on the anchor's porthole, generating leg injuries.  According 
to the veteran's report, he was unable to walk for several 
weeks, and complained of having residual weakness ever since.  
He further stated that his legs have become progressively 
weaker over time.  Upon clinical examination, Dr. Weintraub 
found the veteran's lower extremity strength to be "fairly 
good," with scars noted in the area where the veteran was 
struck by the anchor chain.  Results from a physical therapy 
evaluation contained no findings pertaining to the left calf.  
Dr. Weintraub assessed the veteran as having "some 
weakness" in the lower extremities, generally, but did not 
render a specific diagnosis as to the left calf.               

The remaining evidence pertaining to the veteran's service 
connection claim consists of various statements written by 
those close to the veteran.  One such statement, dated April 
1999, was authored by the veteran's brother and sister-in-
law.  They stated that during a holiday visit in December 
1950, the veteran showed them his injuries to the left 
shoulder and both legs.  A similar letter dated February 1999 
was submitted by a friend, stating she had also seen the 
veteran's left shoulder and bilateral leg scars.  A final 
letter was submitted by the veteran's former employer.  This 
letter, dated June 1983, attested to the veteran's high level 
of absenteeism due to his injuries.   

The Board has thoroughly reviewed the evidence of record and 
finds that the veteran is not entitled to service connection 
for a left calf disorder.  This conclusion is predicated on 
the absence of any indication of a left calf injury or 
treatment during service.  The Board acknowledges the 
veteran's report of an incident in which he struck his legs 
against an anchor porthole and an anchor chain, but observes 
that the service medical records do not show any treatment 
for this injury.  The Board further acknowledges the 
statements of record by those close to the veteran, averring 
that they had seen scars on the veteran's legs in December 
1950.  However, the Board notes that the existence of such 
scars, without any evidence of record to connect them to an 
incident of service, will not suffice to satisfy the criteria 
for service connection.  

The Board has further considered the findings contained in 
the treatment report written by Dr. Weintraub.  This report 
detailed the veteran's account of the in- service accident 
involving the anchor chain, and concluded with an assessment 
of "some weakness" in the lower extremities.  However, Dr. 
Weintraub did not offer the opinion that such weakness was 
related to this or any other in service incident.  

In conclusion, the evidence associated with the file fails to 
establish, beyond the veteran's own account, any incident in 
service in which a left calf injury was incurred or 
aggravated.  Furthermore, even assuming that such an incident 
did occur as described by the veteran, no evidence of record 
exists to link the present findings of weakness in the lower 
extremities to the in-service incident.  Accordingly, the 
veteran's claim of service connection for a left calf 
disorder is denied.

II.  Increased Rating:  Left Shoulder Disability

A review of the record reveals that the RO first awarded 
service connection for a left shoulder disability in May 1983 
and assigned a 20 percent evaluation effective September 
1981.  The veteran disagreed with this decision and an appeal 
ensued, but the RO continued the initial evaluation.  A 
November 1984 BVA decision affirmed the RO's denial of an 
increased rating.  In January 1999 the veteran renewed his 
request for an increase in rating, which was denied by rating 
decision in April 1999.  The veteran disagreed with this 
determination and initiated this appeal.     

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran is presently assigned a 20 percent evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203, under 
which a 20 percent evaluation is for application with respect 
to the minor upper extremity for dislocation of the clavicle 
or scapula, or for nonunion with loose movement.  While no 
higher evaluation is available under this Diagnostic Code, 
related Diagnostic Code 5201 provides for a 30 percent rating 
for limitation of motion of the minor arm to 25 degrees from 
the side.  

The pertinent evidence of record with respect to the 
veteran's left shoulder claim includes VA examinations in 
February 1999 and June 2000.  Additionally, the evidence 
associated with the file includes treatment reports from 
private physicians 
Breton Weintraub, M.D., Kenneth W. Gitlin, M.D.,  David R. 
Scrase, M.D., Waldomar M. Roeser, M.D., Bruce T. Stubbs, 
M.D., and Linda Lavastida-Kapp, M.S., R.P.T., as well as an 
operation report from a rotator cuff surgery performed in 
November 1991 on the veteran's left shoulder.

Upon examination by the VA in February 1999, the veteran 
presented with complaints of aches in his left shoulder, 
which became more pronounced upon prolonged standing with his 
arms hanging down.  He stated that his left arm felt heavy, 
and lacked much strength and endurance.  The clinical 
findings made at this time revealed the veteran's shoulders 
to be asymmetrical, with the left shoulder about an inch 
lower than the right.  The VA examiner found mild atrophy of 
the left shoulder girdle muscles, but he noted the alignment 
to be good, with no deformities.  The examiner further noted 
a surgical scar consistent with earlier surgery on the 
clavicle.  Tenderness was observed anteriorly, and the free 
end of the dissected medial end of the clavicle could be felt 
on movement of the shoulder.  

The range of motion (ROM) findings made during the February 
1999 VA examination were as follows:  for active ROM, 
abduction to 95 degrees, forward flexion to 80 degrees, and 
external rotation to 75 degrees, all with pain, and internal 
rotation to 70 degrees without pain.  For passive ROM, 
abduction to 120 degrees, with pain, forward flexion to 100 
degrees without pain, external rotation to 75 degrees without 
pain, and internal rotation to 75 degrees without pain.  The 
veteran's power against resistance was moderate, but he 
complained of shoulder pain.  The veteran's approximate 
additional loss of motion on repeated use was deemed to be 
about 15 degrees for abduction and 20 degrees for forward 
flexion.  The VA physician noted some weakness and 
incoordination of the shoulder muscle.  He further noted that 
there was observable pain due to limitation of motion with 
crepitation and tenderness.  The veteran was diagnosed with 
status post clavicle resection at the sternoclavicular joint 
on the left side, resulting in pseudoarthrosis.  He was 
further diagnosed with status rotator cuff surgery of the 
left shoulder with pain and limitation of motion, compounded 
by surgery at the sternoclavicular joint.

The veteran was next examined by the VA in June 2000.  At 
this time, the veteran presented with subjective complaints 
of weakness in his left shoulder.  He stated that shoulder 
movement was painful, and had been getting progressively 
worse over the past year.  Physical examination revealed the 
left shoulder to be lower than the right.  The contour of the 
left shoulder was found to be normal, with some atrophy at 
the deltoid muscle.  Well-healed scars were noted.  While 
there was no tenderness over the scars, tenderness was noted 
over the sternoclavicular joint.  An abnormal joint was 
observed in the sternoclavicular area, and the sternal end of 
the clavicle was noted to be missing.  

The range of motion (ROM) findings made during the June 2000 
VA examination were as follows: for active ROM, abduction to 
45 degrees, forward flexion to 45 degrees, and external 
rotation to 60 degrees, and internal rotation to 70 degrees, 
all with pain.  For passive ROM, the findings included 
abduction to 80 degrees with pain, forward flexion to 70 
degrees with, external rotation to 60 degrees without pain, 
and internal rotation to 70 degrees, with pain.  Grip 
strength of the left upper extremity was weaker as compared 
to the right.  No abnormal neurological findings were made.  
X-ray findings showed a resection of the sternal end of the 
clavicle, producing a pseudoarthrosis.  The veteran was 
diagnosed with status post injury, both clavicles, with 
surgical repair on the left side.  The diagnosis also 
included atrophy of muscles with limited motion and weakness, 
as well as a scar on the left side.  

As stated previously, the file contains several treatment 
reports from private physicians regarding the veteran's left 
shoulder disability.  The Board notes that many of these 
reports pertained to treatment well over 15 years prior to 
the veteran's present increased rating claim, which was 
initiated in January 1999.  While the Board has reviewed 
these earlier reports to gain contextual insight regarding 
the overall nature of the veteran's left shoulder disability, 
analysis here will be limited to evidence proximate to the 
time of the present appeal, as set forth in Francisco.  This 
conforms with the concept that, in cases other than appeals 
of an initial rating, it is the present level of disability 
that is the salient concern.      

The private medical evidence proximate to the veteran's 
current appeal includes an April 1997 report from Dr. Gitlin, 
and a March 1999 report from Dr. Weintraub.  
The former report noted the veteran's subjective complaints 
of pain and weakness.  Upon physical examination the veteran 
was found to have full motion, with no irritability, though 
the veteran had commented that this was a good day.  Weakness 
in the left shoulder was noted, particularly upon elevation.  
Dr. Gitlin offered an impression that the veteran's rotator 
cuff (presumably the left, though he does not specify) may 
not be intact.

The report from Dr. Weintraub addresses the history of the 
veteran's left shoulder disability.  The report notes that 
the veteran sustained a sternoclavicular separation while in 
service, and then went on to describe earlier difficulties 
which the veteran experienced regarding the left shoulder.  
Dr. Weintraub assessed that the veteran had dysfunction in 
the left shoulder, without elaborating on this point.  No ROM 
tests were conducted, and no commentary was offered regarding 
considerations of  pain and weakness.   

Based on the medical evidence of record, the veteran is not 
entitled to an increased rating for his left shoulder 
disability.  As previously noted, Diagnostic Code 5203 does 
not afford a higher rating than the 20 percent evaluation 
presently assigned.  Moreover, in order to achieve a higher, 
30 percent rating under Diagnostic Code 5201, the clinical 
findings would have to demonstrate a limitation of motion in 
the minor arm to 25 degrees from the side.  The medical 
evidence associated with the file does not show a limitation 
of motion to this extent, precluding an increased rating 
pursuant to Diagnostic Code 5201.  Furthermore, as the 
medical evidence did not include a finding of scapulohumeral 
articulation, ankylosis of, Diagnostic Code 5200 is 
inapplicable.   The Board finds that there are no other 
Diagnostic Code provisions that would supply a basis for a 
higher evaluation of the veteran's left shoulder disability.  

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.459; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board has duly 
considered the application of an increased rating on the 
basis of pain on movement, but, for the reasons enunciated 
below, determines that no such increase is appropriate in the 
instant case.  

The Board acknowledges the objective medical findings, 
detailed in the February 1999 and June 2000 VA examinations, 
that the veteran experienced pain on motion.  The Board 
further recognized the findings of weaker grip strength in 
the left upper extremity.  Additionally, the Board is 
cognizant of the veteran's subjective complaints of pain and 
weakness, as well as objective findings of weakness by the VA 
examiner in June 2000 VA and by Dr. Gitlin in 1997.  However, 
this weakness was not described as excessive, and was not 
accompanied by findings of incoordination or excessive 
fatigability.  Given this, and further considering that the 
veteran's pain and weakness has been taken into account in 
the assignment of his present 20 percent evaluation under 
Diagnostic Code 5203, the Board finds that no increase in 
rating is warranted at this time based on DeLuca 
considerations.  
     
In summation, the evidence of record does not allow for a 
finding that the veteran is entitled to an increase in 
initial disability for his left shoulder disability under any 
available Diagnostic Codes.  Moreover, no increase in rating 
is warranted on the basis of considerations of pain on 
movement.  In reaching these determinations, the Board has 
considered the complete history of the veteran's left 
shoulder disability, as well as the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, there is no basis for a 
higher rating.  See 38 C.F.R. § 4.1.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that the rating schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  While the Board 
acknowledges the veteran's statements that his left shoulder 
disability has affected his ability to find and hold 
employment, and while the Board further acknowledges a letter 
from a former employer noting the veteran's absence from work 
49 times, the overall disability picture is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's left shoulder disability 
has resulted in frequent hospitalizations.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

Service connection for a left calf disorder is denied.

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 20 percent for a left 
shoulder disability, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

